85 So.3d 580 (2012)
Guillermo A. ALONSO and Adriana Alonso, Appellants,
v.
The BANK OF NEW YORK MELLON TRUST COMPANY, National Association f/k/a The Bank of New York Trust Company, N.A., as successor to JPMorgan Chase Bank, N.A., as Trustee for RFMSI 2003S20, Appellee.
No. 4D11-39.
District Court of Appeal of Florida, Fourth District.
April 25, 2012.
Jay L. Farrow of Farrow Law, P.A., Davie, for appellants.
D. Brian O'Dell and Ann T. Taylor, Bradley Arant Boult Cummings LLP, Birmingham, Alabama, for appellee.
PER CURIAM.
Affirmed. See Beaulieu v. J.P. Morgan Chase Bank, N.A., 80 So.3d 365 (Fla. 4th DCA 2012).
WARNER, STEVENSON and GROSS, JJ., concur.